L»J[\)

Lll

\OOQ\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cr-00055-.]AI\/| Document 38 Filed 03/26/19 Page 1 of 10

MCGREGOR W. SCOTT
United States Attomey
CAMERON L. DESMOND
Assistant United States Attomey
501 I Street, Suite lO-lOO
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attomeys for Plaintiff
United States of America

MAR 2 6 2019

CLERK, U.S. D iCT
EASTERN D|S ZAC|:_<|)FL¢J)RRTN|A
ev
sep nn

 

 

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff,
v.

AMERIKA MOBLEY,

Defendant.

CASE NO. 2219-CR-0055 JAM
PLEA AGREEMENT

DATE: March 26, 2019

TIME: 9:15 a.m.
COURT: Hon. John A. Mendez

 

 

 

 

I.

A. Scope of Agreement

INTRoDUCTloN

The information in this case charges the defendant with a violation of 21 U.S.C. §§ 846,

84l(a)(l) - Conspiracy to Distribute and to Possess with Intent to Distribute LSD, MDMA, and

Marijuana (Count One). This document contains the complete plea agreement between the United

States Attomey’s Offlce for the Eastem District of Califomia (the “govemment”) and the defendant

regarding this case. This plea agreement is limited to the United States Attomey’s Office for the Eastem

District of Califomia and cannot bind any other federal, state, or local prosecuting, administrative, or

regulatory authorities.

B. Court Not a Par_ty

The Court is not a party to this plea agreement. Sentencing is a matter solely within the

discretion of the Court, and the Court may take into consideration any and all facts and circumstances

PLEA AGREEMENT

 

 

\OOQ\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00055-.]AI\/| Document 38 Filed 03/26/19 Page 2 of 10

concerning the criminal activities of defendant, including activities that may not have been charged in
the information. The Court is under no obligation to accept any recommendations made by the
govemment, and the Court may in its discretion impose any sentence it deems appropriate up to and
including the statutory maximum stated in this plea agreement.

If the Court should impose any sentence up to the maximum established by the statute, the
defendant cannot, for that reason alone, withdraw his guilty plea, and he will remain bound to fulfill all
of the obligations under this plea agreement. The defendant understands that neither the prosecutor,
defense counsel, nor the Court can make a binding prediction or promise regarding the sentence he will
receive.

II. DEFENDANT’S OBLIGATIONS

A. Guilg Plea
The defendant will plead guilty to Count One of the Information. The defendant agrees that he is

in fact guilty of this charge and that the facts set forth in the Factual Basis For Plea attached hereto as
Exhibit A are accurate.

The defendant agrees that this plea agreement will be filed with the Court and become a part of
the record of the case. The defendant understands and agrees that he will not be allowed to withdraw his
plea should the Court not follow the govemment’s sentencing recommendations

The defendant agrees that the statements made by him in signing this Agreement, including the
factual admissions set forth in the factual basis, shall be admissible and useable against the defendant by
the United States in any subsequent criminal or civil proceedings, even if the defendant fails to enter a
guilty plea pursuant to this Agreement. The defendant waives any rights under Rule l l(f) of the Federal
Rules of Criminal Procedure and Rule 410 of the Federal Rules of Evidence, to the extent that these
rules are inconsistent with this paragraph or with this Agreement generally.

B. Sentencing Recommendation

The defendant and his counsel may recommend whatever sentence they deem appropriate.

C. Special Assessment

The defendant agrees to pay a special assessment of $l 00 at the time of sentencing by delivering

a check or money order payable to the United States District Court to the United States Probation Office

PLEA AGREEMENT

 

 

 

LlI-|>WN

\COC\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00055-.]AI\/| Document 38 Filed 03/26/19 Page 3 of 10

immediately before the sentencing hearing. The defendant understands that this plea agreement is
voidable at the option of the government if he fails to pay the assessment prior to that hearing. If the
defendant is unable to pay the special assessment at the time of sentencing, he agrees to earn the money
to pay the assessment, if necessary by participating in the Inmate Financial Responsibility Program.

D. Defendant’s Violation of Plea Agreement or Withdrawal of Plea

If the defendant, violates this plea agreement in any way, withdraws his plea, or tries to withdraw
his plea, this plea agreement is voidable at the option of the government. The government will no longer
be bound by its representations to the defendant concerning the limits on criminal prosecution and
sentencing as set forth herein. One way a defendant violates the plea agreement is to commit any crime
or provide any statement or testimony which proves to be knowingly false, misleading, or materially
incomplete. Any post-plea conduct by a defendant constituting obstruction of justice will also be a
violation of the agreement. The determination whether the defendant has violated the plea agreement
shall be decided under a probable cause standard.

If the defendant violates the plea agreement, withdraws his plea, or tries to withdraw his plea, the
government shall have the right: (l) to prosecute the defendant on the count to which he pleaded guilty
and (2) to file any new charges that would otherwise be barred by this plea agreement. The defendant
shall thereafter be subject to prosecution for any federal criminal violation of which the government has
knowledge, including perjury, false statements, and obstruction of justice. The decision to pursue any or
all of these options is solely in the discretion of the United States Attomey’s Office.

By signing this plea agreement, the defendant agrees to waive any objections, motions, and
defenses that the defendant might have to the govemment’s decision to exercise the options stated in the
previous paragraph. Any prosecutions that are not time-barred by the applicable statute of limitations as
of the date of this plea agreement may be commenced in accordance with this paragraph,
notwithstanding the expiration of the statute of limitations between the signing of this plea agreement
and the commencement of any such prosecutions The defendant agrees not to raise any objections
based on the passage of time with respect to such counts including, but not limited to, any statutes of
limitation or any objections based on the Speedy Trial Act or the Speedy Trial Clause of the Sixth

Amendment to any counts that were not time-barred as of the date of this plea agreement.

PLEA AGREEMENT

 

 

 

klith

\IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00055-.]AI\/| Document 38 Filed 03/26/19 Page 4 of 10

In addition: (1) all statements made by the defendant to the government or other designated law
enforcement agents, or any testimony given by the defendant before a grand jury or other tribunal,
whether before or after this plea agreement, shall be admissible in evidence in any criminal, civil, or
administrative proceedings hereafter brought against the defendant; and (2) the defendant shall assert no
claim under the United States Constitution, any statute, Rule ll(f) of the F ederal Rules of Criminal
Procedure, Rule 410 of the F ederal Rules of Evidence, or any other federal rule, that statements made by
the defendant before or after this plea agreement, or any leads derived therefrom, should be suppressed.
By signing this plea agreement, the defendant waives any and all rights in the foregoing respects.

III. THE GOVERNMENT’S OBLlGATlONS

A. Recommendations

1. Incarceration Range

The government will recommend that the defendant be sentenced to the low end of the
applicable guideline range for his offense, as determined by the Court, The government may recommend
whatever it deems appropriate as to all other aspects of sentencing.

2. Acceptance of responsibility

The government will recommend a two-level reduction (if the offense level is less than 16) or a
three-level reduction (if the offense level reaches 16) in the computation of defendant’s offense level if
he clearly demonstrates acceptance of responsibility for his conduct as defined in U.S.S.G. § 3E1.1.
This includes the defendant meeting with and assisting the probation officer in the preparation of the
pre-sentence report, being truthful and candid with the probation officer, and not otherwise engaging in
conduct that constitutes obstruction of justice within the meaning of U.S.S.G § 3C1.1, either in the
preparation of the pre-sentence report or during the sentencing proceeding.

B. Use of Information for Sentencing

The government is free to provide full and accurate information to the Court and the United
States Probation Office (“Probation”), including answering any inquiries made by the Court and/or
Probation, and rebutting any inaccurate statements or arguments by the defendant, his attorney,
Probation, or the Court, The defendant also understands and agrees that nothing in this Plea Agreement

///

PLEA AGREEMENT

 

 

 

\OOQ\]O'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00055-.]AI\/| Document 38 Filed 03/26/19 Page 5 of 10

bars the government from defending on appeal or collateral review any sentence that the Court may
impose.
IV. ELEMENTS OF THE OFFENSE

At a trial, the government would have to prove beyond a reasonable doubt the following
elements of the offense(s) to which the defendant is pleading guilty:

As to Count One, Conspiracy to Distribute and Possess with Intent to Distribute LSD, MDMA,
and Marijuana, in violation of §§ 84l(a)(l) and 846:

l. First, beginning on or about June 1, 2014, and continuing through on or about December
18, 2018, there was an agreement between two or more persons to distribute or possess
with intent to distribute LSD, MDMA, and Marij uana; and

2. Second, the defendant joined in the agreement knowing of its purpose and intending to
help accomplish that purpose.

To “distribute” means to deliver or transfer possession of LSD, MDMA, or Marijuana to another
person, with or without any financial interest in that transaction.

A conspiracy is a kind of criminal partnership, or an agreement of two or more persons to
commit one or more crimes. The crime of conspiracy is the agreement to do something unlawful. It
does not matter whether the crime agreed upon was committed.

The defendant fully understands the nature and elements of the crime;‘zirarged in the information
to which he is pleading guilty, together with the possible defenses thereto, and has discussed them with
his attomey.

V. MAXIMUM SENTENCE

A. Maximum penalty ?¢,,~
years

The maximum sentence that the Court can impose on Count One is 20*01" prison, a fine of
$1,000,000, a term of Supervised Release of at least three years up to life, and a special assessment of
$100. In addition, the defendant may be ineligible for certain federal and/or state assistance and/or
benefits, pursuant to 21 U.S.C. § 862.

/ / /
/ / /

PLEA AGREEMENT

 

 

 

\O¢Q\IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00055-.]AI\/| Document 38 Filed 03/26/19 Page 6 of 10

B. Violations of Supervised Release

The defendant understands that if he violates a condition of supervised release at any time during
the term of supervised release, the Court may revoke the term of supervised release and require the

defendant to serve up to two years additional imprisonment
VI. SENTENCING DETERMINATION

A. Statuto[y Authorig;

The defendant understands that the Court must consult the F ederal Sentencing Guidelines and
must take them into account when determining a final sentence. The defendant understands that the
Court will determine a non-binding and advisory guideline sentencing range for this case pursuant to the
Sentencing Guidelines and must take them into account when determining a final sentence. The
defendant further understands that the Court will consider whether there is a basis for departure from the
guideline sentencing range (either above or below the guideline sentencing range) because there exists
an aggravating or mitigating circumstance of a kind, or to a degree, not adequately taken into
consideration by the Sentencing Commission in formulating the Guidelines. The defendant further
understands that the Court, after consultation and consideration of the Sentencing Guidelines, must

impose a sentence that is reasonable in light of the factors set forth in 18 U.S.C. § 3553(a).
VII. WAIVERS

A. Waiver of Constitutional Rights

The defendant understands that by pleading guilty he is waiving the following constitutional
rights: (a) to plead not guilty and to persist in that plea if already made; (b) to be tried by a jury; (c) to
be assisted at trial by an attomey, who would be appointed if necessary; (d) to pursue any affirmative
defenses, Fourth Amendment or Fifth Amendment claims, constitutional challenges to the statutes of
conviction, and other pretrial motions that have been filed or could be filed; (e) to subpoena witnesses to
testify on his behalf; (f) to confront and cross-examine witnesses against him; and (g) not to be
compelled to incriminate himself.

B. Waiver of Appeal and Collateral Attack

The defendant understands that the law gives the defendant a right to appeal his guilty plea,

conviction, and sentence. The defendant agrees as part of his plea, however, to give up the right to

PLEA AGREEMENT

 

 

 

kliwa

\OOC\]O'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

`Case 2:19-cr-00055-.]AI\/| Document 38 Filed 03/26/19 Page 7 of 10

appeal any aspect of the guilty plea, conviction, or sentence imposed in this case. The defendant
understands that this waiver includes, but is not limited to, any and all constitutional and/or legal
challenges to the defendant’s conviction and guilty plea, including arguments that the statutes to which
defendant is pleading guilty are unconstitutional, and any and all claims that the statement of facts
attached to this agreement is insufficient to support the defendant’s plea of guilty. The defendant
specifically gives up the right to appeal any order of restitution the Court may impose.

Notwithstanding the defendant’s waiver of appeal, the defendant will retain the right to appeal if
one of the following circumstances occurs: (l) the sentence imposed by the District Court exceeds the
statutory maximum; and/or (2) the government appeals the sentence in the case. The defendant
understands that these two circumstances occur infrequently and that in all other cases, this Agreement
constitutes a complete waiver of all appellate rights.

ln addition, regardless of the sentence the defendant receives, the defendant also gives up any
right to bring a collateral attack, including a motion under 28 U.S.C. § 2255 or § 2241, challenging any
aspect of the guilty plea, conviction, or sentence imposed in this case.

If the defendant ever attempts to vacate his plea, dismiss the underlying charges, or modify or set
aside his sentence on any of the counts to which he is pleading guilty, the government shall have the
rights set forth in paragraph II.D (Defendant’s Violation of Plea Agreement) herein.

VIII. ENTIRE PLEA AGREEMENT

Other than this plea agreement, no agreement, understanding, promise, or condition between the
government and the defendant exists, nor will such agreement, understanding, promise, or condition
exist unless it is committed to writing and signed by the defendant, counsel for the defendant, and
counsel for the United States.

/ / /
/ / /
/ / /
/ / /
/ / /
/ / /

PLEA AGREEMENT

 

 

 

Ul-|>WN

\DOO\IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00055-.]AI\/| Document 38 Filed 03/26/19 Page 8 of 10

IX. APPROVALS AND SIGNATURES

A. Defense Counsel

I have read this plea agreement and have discussed it fully with my client. The plea agreement
accurately and completely sets forth the entirety of the agreement. I concur in my client’s decision to
plead guilty as set forth in this plea agreement

Dated: 3/2(@/[,101°\ t W

DAVID FISCHER
Counsel for Defendant

 

 

B. Defendant

I have read this plea agreement and carefully reviewed every part of it with my attomey. I
understand it, and I voluntarily agree to it. Further, I have consulted with my attorney and fully
understand my rights with respect to the provisions of the Sentencing Guidelines that may apply to my

case. No other promises or inducements have been made to me, other than tho e contained in this plea

  

agreement. In addition, no one has threatened or forced = in any way to ent r§ into this plea agreement.

Finally, I am satisfied with the representation of my at y in this cas .

 

 

Dated: 2§)\ lie l /L° iq
l l /W}§RIKA MOBLEY, Defendant

C. Attornev for the United StU

l accept and agree to this plea agreement on behalf of the govemment.

Dated: 5 fm 136 `C( McGREGoRW scoTT

By:l?lm§tates Attom

CV:M'ERON L. DESMOND
Assistant United States Attomey\\

PLEA AGREEMENT

 

 

 

OC\IO\UILL»)N

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00055-.]AI\/| Document 38 Filed 03/26/19 Page 9 of 10

EXHIBIT “A”
Factual Basis for Plea

If this matter proceeded to trial, the United States would establish the following facts beyond a
reasonable doubt:

Between June 1, 2014 and December 18, 2018, the DEA investigated the drug trafficking
activities of several individuals selling Lysergic Acid Diethylamide (LSD) and 3.4-
Methylenedioxymethamphetmamine (MDMA) in Sacramento, Placer, and Nevada Counties.

Between June l, 2014 and September 9, 2015, the defendant, Amerika MOBLEY, supplied two
individuals living in Sacramento, Califomia with a total of 14,500 dosage units (DUs) of LSD in liquid
suspension, one gram of crystalline LSD, and 1,453 grams of powder MDMA. Between June l, 2014
and September 9, 2015, these two individuals sold 4,500 DUs LSD and 453 grams MDMA to an
undercover agent with the DEA. On September 9, 2015, these two individuals were arrested in
possession of 11,500 DUs LSD, one gram pure crystalline LSD, and 1,000 grams MDMA, all of which
was supplied by the defendant.

Between January 29, 2016 and December 18, 2018, Benjamin GILBERT sold 6,500 DUs of LSD
in liquid suspension and 153 grams powder MDMA to an undercover agent with the DEA. During the
time of these sales, the defendant and GILBERT were distribution partners, working together to pool
money to obtain the LSD and MDMA, convert the LSD to liquid form, and sell the LSD and MDMA.
The defendant also partnered with GILBERT to manufacture and sell marijuana and marijuana products
during this time.

On December 18, 2018, a search warrant was executed on the defendant’s residence. Agents
seized 10,000 DUs LSD in liquid suspension, 43 grams MDMA, 39 kilograms of marijuana, and 6,795
kilograms of Butane Hash Oil (BHO), all of which was possessed for the purpose of distribution to
another individual.

/ / /
/ / /
/ / /
/ / /

PLEA AGREEMENT A~l

 

 

kliwa

\OOO\]O’\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00055-.]AI\/| Document 38 Filed 03/26/19 Page 10 of 10

I, Amerika Mobley, admit that I supplied the above-described drugs during and in furtherance of

tual basis in Exhibit A

  
 
 

the conspiracy charged in Count One of the lnformation l have revi

 
 

and, as far as my own conduct is concemed, I adopt it a my own tru stateme .

Dated: 6 ll w !r)/O\Cj

 

`AM§RIKA MoBLEY, Defendant w
`\

PLEA AGREEMENT A'Z

 

 

